Citation Nr: 0017118	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  00-04 037A	)	DATE
	)
	)


THE ISSUE

Whether a September 1985 decision of the Board of Veterans' 
Appeals denying service connection for a back disability 
should be revised on the basis of clear and unmistakable 
error (CUE). 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1971 to September 
1976 and he had active duty for training from January 17, 
1967 to June 26, 1967.


FINDINGS OF FACT

1.  In a September 1985 Board decision service connection was 
denied for a back disability.  

2.  The veteran has failed to set forth a properly pleaded 
claim for clear and unmistakable error in the September 1985 
Board decision under the controlling regulatory provisions 
because the claimed clear and unmistakable error is limited 
to disagreement as to how facts were evaluated and non-
specific allegations.

3.  The Board's decision of September 1985 was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions extant at the 
time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The veteran's allegations of clear and unmistakable error in 
the September 1985 Board decision fail to meet the threshold 
pleading requirements for revision of this Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f). 

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Ibid.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  Ibid.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims has defined for claims of clear and unmistakable error 
in rating decisions.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994). Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. 
App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see 
also Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. 
Brown, 10 Vet. App. 166 (1997).  

History of Case

The September 1985 Board decision reached the following 
findings of fact:  

1.  The back impairment sustained in service was 
acute and transitory and resolved without residuals.  

2.  Arthritis of the back is not shown to have been 
present in service, nor was arthritis of the back 
manifested within one year after the veteran's 
separation from service.  

3.  The post service back disability is not related 
to active service.  

Based upon those findings of fact, the September 1985 Board 
decision reached the following conclusions of law:  

A chronic back disability, including arthritis, was 
neither incurred in nor aggravated by service, nor may 
arthritis of the spine be presumed to have been incurred 
during service.  (38 U.S.C. 310, 312, 313, 331, 337; 38 
C.F.R. 3.102, 3.303(b), 3.307)

In sum, the Board determined that while the veteran was 
treated for back disability during service and after military 
service and although there were two favorable VA medical 
opinions, the opinion of an independent medical expert (IME) 
was of greater probative value.  While he was treated during 
service from 1971 to 1975, examinations prior to service 
separation were negative for back abnormality.  There was no 
objective clinical evidence that degenerative arthritis 
manifested within the one-year presumptive period after 
service and the first post service clinical confirmation of 
back problems was several years after service.  The IME 
concluded that the veteran did not have a significant injury 
to his back during service and the post service back injury 
was not related to any injury incurred during service.  The 
Board also noted that the veteran had sustained an 
intercurrent back injury in 1982 which required a 
decompressive laminectomy.  



Analysis

Initially, the Board notes that voluminous additional 
evidence has been added to the claims file since the 1985 
Board decision.  These include additional service medical 
records that were not previously on file and testimony at the 
RO in March 1995 and before the Board in March 1997 and 
January 2000.  However, this was not on file at the time of 
the September 1985 Board decision and, thus, may not be 
considered in adjudicating the motion for revision based on 
alleged CUE.  

While the veteran (as could be expected) disagrees with the 
conclusions reached in the September 1985 Board decision, a 
mere disagreement with the conclusion reached in a Board 
decision, without more, does not rise to the level of an 
allegation of CUE error under the cited regulations.  To the 
extent that such an allegation implicitly constitutes a 
disagreement with how the facts were weighed is explicitly 
listed as an example of an allegation which does not 
constitute CUE under the regulations.  

The factually driven arguments were set forth at the January 
2000 hearing before the Board and in the March 2000 Motion 
for Revision.  There was no allegation that the Board in 1985 
failed to apply governing statutes or regulations or 
improperly applied governing statutes or regulations.  
Rather, the allegations simply addressed what was considered 
to be the greater probative value of the favorable evidence, 
particularly two favorable VA medical opinions.  However, in 
addressing CUE in a prior Board decision the Board may not 
reweigh the evidence.  Any CUE must be manifested and not 
based on a mere disagreement with how the evidence was 
weighed which, unfortunately, is the thrust of the 
allegations of CUE in this case.  

In this case there is no other allegation of error of fact or 
law in the September 1985 Board decision.  

In sum, there are no allegations, assertions, or contentions 
made which rise to the level of CUE.  Having failed to 
properly plead a motion for revision of the September 1985 
Board decision on the basis of CUE, the motion must be 
denied.  Generally see 38 C.F.R. § 20.1404(a) (1999) 
("Motions which fail to comply with the requirements [of 
specific allegations of CUE] shall be denied.").  




ORDER

The motion for revision of the September 1985 Board decision 
on the grounds of clear and unmistakable error is denied.  




		
	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals


 


